Case 8:18-CV-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 1 of 47 Page |D #:106

EXH|B|T A

Case 8:18-CV-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 2 of 47

Novembcr 301 20 l 8

Gerarcl 'l". K_i11zel., Assistant Braneh l\/.l.anager
Fic“lelity Bi'ol<erage Serviees .LLC

1600 Newport Center Drive._ Snite l()(l
Newport l?>eaclL CA 92660

Dear G erard:

'l`his letter is to 11dvi5e you and Fi<lelity Brokerage Services 'L'l.,(f (l`~"iclelity) that l
am hereby resigning effective immediately l do not possess any originals or copies of
'Fi1lelit"y proprietary doenments.

Aloiig With this letter` l am leaving my Fidelity lapton. il’ad. cell phene,
electronic huilclin<t p2sz parking pass and assorted building and desk keys hot now l
have also left my pezsonal p1opeity Please feel f1ee to review my personal property 215 l
will he making unannements to retrieve it early ne\t weel<.

please advise my clients that l can he reached at l\/lorgan Stanley Wealth
Managei,nent at 28202 Cabot Rcl Ste 50(), ingtnia Nigtiel, CA 92677'v While l don’t
anticipate any aerimony it`Ficlelity has any legal issues with my move to l\/lorgan Stanley
Weziltih l\/lanagement or plans on taking any action3 please make sure that my attorney
llarold A. (l)rew) Bridges at (31()) 375~()4341 is given adequate notice ofany issue or
action and that this letter be szubmitted to any_juclge or arbitrator before Whom you may
appear

Thanl< you.

\1’ cry truly yonrs,

laines.l Bui 1

Page |D #:107

Case 8:18-CV-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 3 of 47 Page |D #:108

EXH|B|T B

Case 8:18-CV-02246-.]VS-ADS Documevnt 7-5 Filed 12/19/18 Page 4 of 47 Page |D #:109

invested in you

 

information Protection Policy
Securin,g Priva`te and Proprietary information (SPzi_)
Effective Date: April 2, 2018

Contents

Purpose........ ..... ..... ......
C|assifylng lnformation.
Labe|ing Fidelity information .........

|-iandilng Fideiity information

2
2
3
5
Tal<e precautions to avoid unauthorized disclosure of- 1nformation 5
Protect information on’removabie media and mobile devices ..... 6
Storing, Transporting, and Transmitting Fldeiit'y information .6
Store and transport information securely ...... 6
Transrnit information Secureiy ........ .......... ....... . ......... ..... 7
Encrypt Fldelity information where requir`e'd,,consider e'nciyptingwhen it is reasonable and prudent to do so 7
Notify your |SO or Corporate Security ofany known or suspected loss or disclosure of=lnformatlon....,.............,............ 7'
Take additional precautions when working outside the office ....... 8
SP_2i Workspace Reviews 8
Disposing,of Fidelity information ........ ..... 9
Dispose oflnforrnatlon using the method indicated for the type of information 9
Key Terms ...... . ................. .. .............. ............ . ....... 10
R'esponsibillties ....... . ............. .................. .. ........ ........ ...... ...... ....... ....11.
i\/ianagers.......,................ ...... ........ ...... ..... ...,'11

...........-11

information Owners ...... .. ...... 11
.12

information Security Off|ces. .............. . .................................... ............... . .............. . ..................

Third Party and Associate_ Responsibilities...,. ........ .......... ..... ....... .. ....... . .........

Web R‘esources and Contacts ...... 12

 

Page 1

Fidelity internal information

Case 8:18-Cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 5 of 47 Page |D #:110

invested in you

 

Purpose

This policy establishes the requirements for classifying, labeling, handling, and disposing of Fidelity
information You are responsible for properly ciass`ifying, iabeiing, han'diing, and disposing of ali Fideiity
information that you use and encounter. All Fideiity information must be ciassified, iabeled, handled, and
disposed of in accordance with this policy.

This policy applies to all regular and temporary full-time and part“time associates giobai_ly.

Ciassifying lnformation:

Proper_iy classify ali Fidelity information that isunder your control.

You are responsible for classifying all Fidelity information you use or encounter. Even if the document is
already labeled, if,you are actively using the document, you are responsible for ensuring that the classification
is correct

A|i Fideiity'information must be assigned one of the-four basic classifications described beiow.. information b

classification levels are_baseci on the risks to business operations and business reputation and the potential for
financial losses to Fideiity, associates and customers For examples of each classification see the 3le §Quick
Reference Card. The four classifications and their main characteristics are Fideiity Pubiic, intema|,, Confidential

and Highiy Confidentiai information

Fideiity Public information (“Public”)

o intended for general circuiation_inside and outside Fidelity
~ public circulation would not expose l‘-‘ideiity to any reputational risk, financial loss, or competitive
disadvantage

items classified as public do not require a SP 2 l label (a|tliough they can be labeled if desired) and th'ey-do»not
require any special handiing, but you must get approval before classifying any information as Pubilc.

The. methods for getting this approval are as foilows:

~ for marketing materials and items distributed to customers-, use the process approved for your business

unit (such as eReview)
' for presentations publications and speechesl consult theE)<temal Communications Policy and forall
other items, contact Comogate l_egai

Fidelity internal information (“lntemal-”)

' intended for relatively unrestricted circulation inside Fideiit"y during the normal course of business,
inciuding, as appropriate consultants vendors, or temporary workers

 

Fideiity internal information Page 2

Case 8:18-Cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 6 of 47 Page lD #:111

invested in you

 

- unauthorized access, disclosure, use or tampering could have a minor adverse effect on the
confidentiality or.integrity of the information, or could otherwise cause minor impact to Fidelity, Fidelity
associates or customers

Fidelity Confidentiai information (“`Confidential”)

~ intended oniy`for those individuals and groups with a business "need to know"

' unauthorized access,` disclosure, use or tampering could have a moderate adverse affectionv the
confidentiality and integrity of the information, or could otherwise cause moderate impact to Fidelity,
Fidelity associates or customers

Fidelity Highly Confidential information (“Highly Confidential”)

‘ intended only for those individuals and groups with a business "need to know”

' unauthorized access, disclosure, use or,tampering could have a serious adverse effect on the
confidentiality and integrity of the information or could otherwise cause serious impact to Fid_eiity,
Fidelity associates or customers

Within the Highiy Confidentia| category, some types of information require more protectivemeasures than
others. See the-8le Quicl< Refgrence Card for more information

Changes of classification

information may sometimes need to be reclassified A.common example isa new product announcement
which may be classified as Highiy Confidential prior to release but then-becomes Public_upon reiease.~Other
information may have a similar “iifecycie” or change in status that warrants reclassification

Before reclassifying any information to a less restrictive classification be sure you have the authorization of the
information owner. in addition, before reclassifying anything as Publi'c, obtain all necessary approvals as
described in this policy.

Labeling Fidelity information:

Properiy label ali non~pubiic Fidelity information that is under your controi.
Proper labeling includes using the full label text for the appropriate category These labels are:

¢ “Fideiity lntemai lnformation”
o "Fidelity Co`nfldential info'rmation”
o “Fidel_ity i-lighly Connden`tiai |nformation”

if you are in doubt as to the correctiabei text to use, contact your iSO.

Except as noted, all forms of non-public Fidelity information must be clearly labeled with a SPZ|
classification, as foilows:

 

Fidelity'l`nternai information Page 3

Case 8:18-Cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 7 of 47 Page |D #:112

invested in you

 

~ Frequency: every page or slide, including cover/title page
v Preferred location: header or footer
~ Forms should be labeled according to the contents the form will contain after»it is filled in.

Web pages:

¢ Frequency: every page,~including home page
o Preferred location: header orfooter

Exceptions
No classification label is required on the foilowing:

o materials approved for classification as Pubiic

¢ materials intended for end_customer use (such as account statements)

o compiled software provided for customer use, such as mobile applications and other ciient~slde
programs "

- participant reports and other client data requested b`y»ciients ’or`in`tended for their use; howeve'r,
alternative labeling may be required if a client has requested lt

~ materials received from end customers

~ materials created prior to the publication of this policy and notfsubsequently revised (note thatfuture
revisions of such documents must belabeled according to the version of the policy that is in effect at
the time)

~ vendor or other third~party information already labeled by the vendor or other source

~ information stored o'r handled by legacy applications and systems that lack- the capacity for SPZ|
labeling

Additionai labeling for legally privileged communications

Any print and electronic materials with information that may be protected by the attorney-client privilege must
be labeled "‘Attorney-Ciient Communication." Thls label is in addition to the SPZ| classification labelv

Nlixed classifications

Whenever information of_different classifications is combined, the resulting materials must be classified and
handled according to the most restricted information

Unlabeied information

if you encounter Fidelity information that appears to require a SP2l label but does not have one, add the
correct Si-"2| label or contact the information owner and request them to do so,1

 

1 Any Fidelity company that is not known to'a customer as ”Fldelity" (for example Devonshire,investo`rs) may substitute its company
name in place of Fidelity in the label.

 

Fidelity internal information Page 4

Case 8:18-cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 8 of 47 Page lD #:113

 

`Handling Fidelity information

The proper handling of information depends on the information-sclassification and labeling The rules below
outline both general and specificmethods for using,_ storing, and transmitting information. R`ul'es in this section
that apply only to Confidential and High|y Confidential information are identified

Tak.e precautions to avoid unauthorized disclosure o’finfo_rmafion

With every classification of Fidelity information except Publlc, follow these precautions:
Keep discussions behind closed doors whenever possible

Use- caution when discussing information in public places where youmay be overheard, such .as restaurants or
elevators _Be aware of'who_ is within earshot when you talk~on the phon'e. Bear inmi`nd that unauthorized
listenersmay'be present'at any giventime, even in anroffice environment

_Eras_e whiteboerds of Fidelity information when leaving conference rooms or open spaces
Limit distribution to those who “need to know.”

Keep access and distribution to the smallest set of recipients that is possible without eliminatingany necessary
or appropriate recipientsl Revi_ew addressees (both on e-mail and physical mail) withthis in mind prior to
distributing information Th’e more sensitive the informationl the more restricted the distribution list should be.

Outside Fidelity, share information with qualified parties only.

Before you give a vendoror other external party»access to any non-public Fidelity information, be sure that
they are restricted from disclosing this information by a non-disclosureagreement (ND_A), cont`ract, or other
obligation2 An NDA is required if sharing data forcontract negotiation purposes, proof'of concept
demonstrations based on a request for proposal (RFP), source code sharing in support of pilot projectsl and
pre-contract due diligence reviews lf a vendor will have»access to personal informationl you must make sure
that a Fidelity Vendor Technical Rlsi< (VTR) review has been performed, and that the vendor has a contract
(not just an NDA) in place with appropriate confidentiality and data security obligations iisted.

Be careful when printing or copying'.

 

2 The requirement_regarding being bound by an NDA, c_ontra_ct, brother obligation of confidentiality may not apply in certaln.cases:
(a) if Fidelity is. legally obligated to provide non-public Fidelity information to an external party -in these situations consult with
Legal

(b) for Corporate Policles and similar non-public Fidelity lnforr`natlon, if reasonable assurance exists that'the. recipient will restrict
distribution to those with a business - related or legal "'need to know"le.g, applicable corporate policies maybe provided in
response to a request from a~former employee, or requests from or proposals?to business partners clients,_orprcspects)`. Conta'ct
HR Solutions/Emplovee Re|ations at (800) 835-5099, Optlon' 2 for questions on external party access to Corpo'rate' Po'iic'ie's'. Contact'
Procurement for non-disclosure agreements (N'DA) and questions on external party access.for business'purposes at

htt : -s endsmart.fmr,com

 

Fidelity internal Inforrnation Page 5

Case 8:18-Cv-02246-JVSjADS Document 7-5 Filed 12/19/18 Page 9 of 47 Page |D #:114

lnvestec;l in you

 

Use one of the following: internal printer`, approved print service v(inte'mal or extemal), or personally supervised
printing on any other type of printer (such as at home or while traveling). D"on’t let sensitive information lie
unattended in faxma'chine, printer`, or copier trays. Tak'e all originals and securely dispose of any unwanted
copies

Never share your passwords

Do not tell anyone else your passwords, and never store passwords (on paper or electronically)*where
someone else could find and use them.

Be mindful of information visible or audible within digital files (e.g. photos, videos, sound files).

You must handle and store digital files according to the classification requirements of any visible o.raudible
non-public information.

P'rotect. information on removable media and mobile devices

Removable media includes butts not limited to: CDs, DVDs, tapes';,. discs', hard drives, thumb drives, and USB
memory sticks. Mobile devices include but are not limited to: laptops, Blacl<be'r`ry, vtablet, sma'rtph'one, and
pager. Employees who use removable media or mobile device-sara responsible for the security of the Fidelity
information contained on them. in accordance with the E|ectronics Communications, Social l\/ledia'and
Systems Usagel Policy, make these steps part of your routine:

~ Keep all removable media and mobile devices securely in hand or within sight at ali times while
traveling, or at'any other time when they cannot be physically secured

» l\/lobile devices should not be checked .in airline luggage systems unless directed to do so by the airline
and/or as a result of~a government directive if not required to check the item,, it should remain in the
possession of the traveler as hand luggage if you are not allowed to keep the electronic device in your
possessioni it should be powered off before securing it in a manner allowable by the air carrier and
checking it through to your destination

. When not in active use or transport, secure removable media~and mobile devices in a locked
compartment or office, or tethered with an approved security cable.

o Save non-public Fidelity information only to approved removable media and mobile devices in
accordance with the Electronic Communications. Socia| Media and Systems Usage Po|icy and
business unit specific policies

Storing, Transporting, and Transmitting Fidelity information

Stor'e and transport information securely

For Confidential and Highly Confidential Only Required:

 

Fidelity internal information Page 6

Case 8:18-cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 10 of 47 Page |D #:115

invested in you

 

o Printed Materiais: ~St'ore ali_hard copies in a locked office, locked filing cabinet, or other secured facility
that is accessible only to authorized individuals `High|y Confi`cientiai information must remain within
Fidelity premises unless there is a specific business reason for copies to be taken outside Fidelity.

~ Eiectronic Data:, information'stored electronically on websites (such as Ribbit and Fidelity Central'), file
servers or services such as EDMS and SharePoint must be protected by access controis.

~ When transporting these files eiectronicaiiy, you must use a Fidelity approved and encrypted mobile
device or removable media

Transmit information Securely

Encrypt Fidelity information Where required; consider encrypt:ing.when it is reasonable
and prudent to do so

Required: Where a technology solution has been determined to be effective and appropriate by a business
unit, you must encrypt

o PiNs and passwords you transmit _or store

~v Confidential or i-iighiy Co'nfrdentiai lnformation'siored on removable media

~ Confidential or Highiy Confidentiai information transmitted outside 'the’F'id'eiity network via e-maii or
other methods '

o Fidelity employee compensation and performance data transmitted within Fidelity or externally, via
email or other methods

You must only use a Fidelity»ap`proved encryption method to=_p'rovide:'appropriate data protection and
recoverabiiity of Fidelity information

Refer to the encryption information on the SP2| website or consult with your business unit's iSO for current
supported e~maii and file encryption tools. For system~ to~system communications data sto'rage, and pa'ss'word
administration, system administrators should consult the applicable technology directives for requirements
protocois and procedures in the information Securitv Poiicies and Controis Svstem.

 

Recommended: Where a technology solution has been determined to be effective and appropriate by a
business unit, it is recommended that you encrypt ali e-maii and file transmissions of Confidentiai and High|y
Confidentiai information inside the Fidelity network.

Not_ify your iSO or Corporate Security of any known or suspected loss or disclosure of
in formation

This includes any casesof access by unauthorized parties.a's weil as any circumstances thatmight have
allowed such access Exarnpies include sending an unencrypted e~rnail containing Confldenti`a'l or Highiy

 

Pa`ge 7

Fidelity internal information

Case 8:18-CV-02246-.]VS-ADS Document 7-5 Fiied 12/19/18 Page 11 of 47 Page iD #:116

invested in you

 

Confidential lnformation, or"sending an e~maii to an incorrect recipient Be sure to report any incidents
immediately

Take additional precautions When Working outside the office

When Wori<ing at home or any other remote iocation, safeguard Fidelity information and media as.carefuiiy as
you Wouid in the office or when traveling iVlake sure no one else in your location can access any non,~pubiic
Fidelity information. Note that storing printed non-pubiic.Fideiity information in a horne office or other remote
location is not recommended Save non-public Fidelity information only to approved media, devices and
systems in accordance with the Eiectronic Communicatio_ns, Sociai` i\/iedia and `Systems usage Poiicy.

Local Administrator rights on Fidelity devices and systems are restricted to reduce the iii<eiihood`of introducing
viruses or maivvare to the Fidelity network Downloading software and adding printers brother peripheral
devices outside the office must be coordinated with Techworks-or local lT contact

S,PZ| Workspace Reviews

To monitor compliance with this policy, periodic workspace reviews are required if conditions'in your
workplace are not i n compliance,>you may receive a violation notice. Most violations involve common
oversights: customer information left unattended, visible and not secured on a desk, a password left exposed,
or confidential information stored in unlocked drawers or overheads . ¥ou_ can generally avoid a violation notice
by taking a look around your wo'rkspace for potential violations every day before you leave.

Security measures concerning financial statements

Financlal statements concerning FMR LL_C or any of its subsidiaries or'Busines's Units cannot be released to
any person or entity outside Fidelity without prior approval ofthe Chi`efAccou_nting Officer and Depu'ty Ge'n'er`al
Counsel. .See the -Procedures for Release of Financiai Statements for det`aii.

Security measures concerning personal information

Fidelity employees have a duty to protect personal information For the purposes of this policy, personal
information is considered Highiy Confidential information This. includes lists containing customer information
Exceptions to some handling requirements forpersonal information may be warranted by contexth
circumstances Consult With the information owner, your manager.ancl information Securi§r Oftice for.gui_dance
about appropriate handling, disposa|l, and other controls Use sound judgment and assess risk when working
with personal information

Business contact information for F’id_eiity'empioyees that is made generaiiy'availabie to Fidelity employeesl
such as through Fidelity’s employee directory, is considered to be internal information For a description of
which personal information of employees can be considered as “intemai information”, please refer to the
Emoiovee Personal information Privacv Notice & Policv. Additional legal requirements may apply to personal

 

Page 8

Fidelity internal information

Case 8:18-Cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 12 of 47 Page |D #:117

invested in you

 

information transmitted to or from other countries or global regions (such as the European Union). Check with
Compliance or Corporate Ledai.

i.ogging and masking may be required;for personal 'information.before use in a test environment see the
Database Poiicy,

Disposing of Fidelity information

Dispose of information using the method indicated for the type of information

Disposai of Fidelity information must occur at the right time and be done in the right way.Whenever you
dispose of any Fidelity information, you must consider the foiiowing:

~ the applicable records retention requirements

~ whether it is subject to a legal hold (note that documents subject to a legal hold must not be altered or
destroyed)

~ the SPZI classification

o the type of media or device involved

~ any businesseunit specific processes

'i'he instructions below show how to dispose of each type of media, including any requirements for different
SPZi categories For more detailed instructions and for information on bulk disposal or what to dowhen a
prescribed method is unavailabie, see the Disposa'i information on`the 8le website.

Paper
Any vinformation, regardless of SP2i labei, can be placed ina locked Fidelity recycling container
Co'nfidential and internal information can also be left in desk~side recycling containers (where availabie).

Highiy Confidentiai information must either be placed in a locked Fidelity recycling container or personally
shredded (meaning that you do it yourseif) using an approved shredder. This is an option for other information

as well if the methods described above are not available to you.
There are no disposal requirements for Pubiic information or non~business materials
Eieotronic devices

Any Fidelity-issued electronic device must be returned to F,ide_|ity. However, each type of electronic device
(inciuding BiackBerrys, cell phones, tablets, servers, iaptops, and desktop computers) has a specific disposal
protocol. For detai|s_on these protoco|s», consult the Disposa| instructions on the SP2i website.

 

Page 9

Fidelity internal Information

»Case 8:18-Cv-02246-JVS-ADS Document 7-5 Filed 12/19/18 Page 13 of 47 Page |D #:118

invested in you

 

You must make ali reasonable efforts to confirm when feasible that no non~pubiic Fidelity information or
software is stored on a personal device before'any repair service or any device transfer, including sale of the
device Non-pubiic Fidelity software could include business~specific applications or'mobiie device management
software required for security (such as Good i\/iobiie i\/iessaging or l\/lobiie iron). if you are unable to remove
the software yourseif, contact Co[gorate Security to perform a remote wipe of the software from the device

Aii other removable media (such as Tapes, D\_/DsICDs and USB Memory Sticks)

Aii removable media that contain Fidelity Highly Contidentiai,_ Confidentiai, or internal information are required
to be turned in to Security.

Recyciing and Security

A|though they are primarily identified as recycling bins, the iarge, locked bins located in Fidelity offices are
highly secure A|i contents are destroyed beyond reconstruction at a securesite, then recycled.

Contents of small desk-side recycling baskets are treated simi_iariy; the main difference is that the baskets are
not lo'cl<ed, and are therefore inappropriate for Highly Confidentiai information

Records Nianagement and Disposai
Before disposing of any Fidelity information, consider the foilowing,:

~ l-iave you received a iegal.hold notice about these record_s?

' Are they official reco'rds?
' if you answered"‘yes” to either of the two questions 'above, the_records can only be disposed of once

they are past their records retention date for disposai, and legal hold has been iifted.

Key Terms

For purposes of this policy, the following key terms have definitions set forth beiovv:

Fidelity information:~ Any information cre_ated, controlled, or used»by’Fideiity for business purposes »This
includes customer, vendor, and other third~party information

Non-busines’s information: information that does not concern Fidelity business in any way (such as an e-maii
to a family member about child care arrangements) is considered non-business information This information
fails outside the SPZi and does not need to be labeled.

Personai information: Any information, or combination of information, collected or`maintained by Fidelity for
its business purposes, by which a particular individual can be identified or that would allow a person to access
or use an individuals financial or benefits accounts, or health or compensation information i'~'o_r information
subject to non~US jurisdictional authority, terminology related to Personai information may vary. For exampie,

 

Page 10

Fidelity internal information

Case 8:18-Cv-02246-.]VS-ADS Document 7-5 Flled 12/19/18 Page 14 of 47 Page lD #:119

invested in you

 

the EU General Data Proteotion Regu|ation (GDPR) utilizes the term Pers`onai Data, which is defined as "an'y
data related to an identified or identifiable natural person”.

Piease consult with your Privacy Officer, or similar individuals responsible for _privacy, for guidance related to
your responsibilities as to the c_ollection, processing, sharing, transmission, retention and destruction of
Personai information

Responsibiiities
Managers
Communicate, support, and help enforce the policy

i\/ianagers are responsible for understanding this policy and for helping to communicate and enforce its terms
l\/ianagers should contact HR Solutions (or their local equivalent) to determine how best to address violations

Take responsibility for proper handling of information by departing employees

Whenever*an employee terminates transfers, or reiocate's, his or her manager is responsible for.ensuring that
the employee disposes of;aii' documents and materials in accordance with this policy and for leaving the
workspace ready for the next occupant Any tasks left undone by the departing empioyee'are the managers
responsibility to rectify.

information Security Offices
interpret and administer the policy at the business unit level

lnformation Security Offices are responsibiefor translating the policy into specific controls that are appropriate
and effective for their respective business units.

Support implementation by the business units

information Security Offices are responsible for helping their assigned business units implement enterprise
security programs related to this policy, They also are expected to provide guidance and assistance to
individual employees around policy comprehension and compliance

information OWners
Periodicaiiy review data classifications

information and application owners should periodically reviewthe risk classifications of the resources for which
they are responsibie,_ to ensure that the assigned classification levels are still appropriate

The roles and responsibilities of information ownersmay be'- delegated;' however,accountabiiity remainswith
the information Owner. The responsibilities of information owners inciude, but are not limited to:

~ mandating the implementation of information security policies and controls
¢ authorizing and periodically reviewing access entitlements

 

Fidelity internal information Page 11

Case 8:18-Cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 15 of 47 Page lD #:120

invested in you

 

~ ensuring’th'e resolution of information security-related audit issues

o delegating authority as required within their business area to complete tasks

~ periodically reviewing the information classifications of resources under their control

» maintaining an inventory of information resources (i.,e., data, hardware and software) under their control

Third Party and Associate Responsibilities

The requirements set forth in sections titled i-iandling Fidelity information, Labeiing Fidelity information,
Storing, Transporting, and Transmitting Fidelity information, and Disposing of Fidelity information in this policy
apply to those independent contractors'that have access to Fidelity premises, systems, or information onsite
and off premises Reievant requirements should be included in the contracts with those independent
contractors_. Fidelity employees are responsible for ensuring independent contractors adequately protect
Fidelity information

Web Resources and Contacts

 

 

 

 

 

 

 

 

 

 

Corgorate Legal Reiated Poiicies'ian`d`Procedures

Corporate Securi;y Accessl Use and Recording of information Policy
Code of Ethics for Personal lnvesLirlg£giigy

eReview E|ectronic Communications, Soclal Niedia. and Svstems
Usage Polig

information Security Poiicies Svstem of Emplovee Personai information Privacv - Notice §_r_i_§i_

Record Eo|icy
Externai Communications f’oliCV

|SO Llst Fi'exibie Worl< Optlons Eoiicy
widow

Records and information l\/lanaaement l’rivag.y Policy
Procedures for Reiease of Flnanciai Statements

Procurement Records and information M'anagement Policv
Software Use and Comp|iance 'Poiic_v

5le Prograrn Website Vendor Privacy Oversight Policy

Regionai/BU Policies: g
information Protection Poiicv- SPZl iChlna R'eszlona|l

 

Fidelity internal liiforinatlon P»age v12

Case 8:18-CV-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 16 of 47 Page |D #:121

EXHIBIT C

122

18-Cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 17 of 47 Page |D #:

Case 8

 

.conmcto»£ ”mm»cmvw:ou zsz

»Emvww.m Ummmwm£u mo 1305 com»m§ow£ m>§w
»cmm S..m_~§.~.w .5 .m.mm~®1 wuc,oo\_a gmc .._vc:w*¢w»a
.uoum&..££ `.-.~\.Euw.m ..m~m»o ._0£.0%30 mc.,£m»co.u
E.mr >a<.‘mconmuw…wmmwu w>§cmov ucc .

wm_a&mxm,

.wumm@ `€\.:uom cowm¢:o»£ m.£c.v. wmm£wsa
boom mo .&mmcm€ 50» .UBEU wwmw,~a _.wucw=&€ov
~0 50 wLm.~m£ wEmw… mo B.ch norm .5 ._~n_.m »:gm
wc._wucou 5 mcomuww:U w>m£ uo> t wucmE:m xwwm

@5~ §§ §§ w§§m

§¢.d `,_.M_,ww_u_ § md §§ §§ -& §
vcw 1:m mwu~:Omw» mmm EOE how mu=¢m msu >zocv_

»_co mgm w>o£m Ew: mf. ucoEw~u:M 1¢:3 33

m>,mx cowa>»ucw..mww>cm »

v m~w»uwm .QUQF »

.mtoau» .mwd.mEEou ~cw&mmmcm§ ¢

V_~.c>> *mmm” w>_.xmcvm Sxmf. ..
m~”:wv~ .~w..B
co~.,.rmwwcwa 1cm .m.»cm&wwm$m gmc

.wm~.:moa.xm ~cmu.fcm% wo mtoawm ..
ww51wuod 1cm

, wmiuumufuwm..&m~w>m E\.:uwm ~
WU\:mewm.U._./mmu muCN

_.ww§~co> _mco.§.w~ad.um vwmoao& ¢
coww.&~o`»£

mo»£aEw new ._mESmnu.~wo§ ¢

KOQEQZ ».~.c:umm MmUom ~

m_m_.»cwvmb Ewww>m ¢

wZE wax mn..o.>>wm.mm '

mighme

vw§wwm §§

.mm$vv 905 ..5» mww.E dam dugch
w_uov wvsow .v£ o~.._&wx ..._m$cwnmcou >Emmx…~o _Bu=wvmcou ~wm€w»c_dm vumm.ww£u,vn >mE 013 .vv.$.ow >E.wvm_.

mE:Um~mzu-~mca~.»mvm~umam
_~umznuo;u§.umm.coz .
..Gmdmm ~ma¢@a§v
wuoo.m» 5 wwa 1£~ Scauvw 4
mwoa.o\_ xv:< .
negatewa Uj\mcmmm£u»:m o
,Q,\_Ha vcm wwmmm»mbm wmmcmw:m .
.BCUES.BM wmmucmcm.

,uwn:a.,coc vcm.¢meE»o»c, ~mmbnm »

commEB»cm cowmm“.§
Ucm{o`swmm.w_ u,_nna-coz v
Bwu wam=u\cm& .
m»mrm~mrc m~..iwvrm€ wwmm“m%w& .
.mwvmb\mmc~_£ox VE¢ UOMNU“QES »
unamenwa

B§.u& §§

z v339 um»oma€ahquGaw o.r._. §§
mucv,1coaw.wtau…mwm£m:.n *.m,»wcmmv ¢,
w_mwvwm& m£c…m& b:m§m ¢
mcmth vocmbc.<n.w.,>..wm.d.oua€w ¢
whmd£.m§wc _mc~w.vcw1cm .xonc_

>_,oz §w§,.mm,%%m Sm.mm § .

mm§kuo& 1cm..wwmumoa,>~=w1& .
w.c 3a wm.cuamm,w. ».vcomw\m,€_m .,umw.mm ¢
wtm.ru,.cow~.m.~..wcmm»© ¢

§m.,,.:wb ,m€€ '._UEEQ.E£V
commE~o.».£ Umwcou mm>om.a&w .
wo~mmem

nw§u& 153

..wmm$v~ ms .8 hara cowmu£ww£u .»c.w»wm~v
n w>~c >w€ com»mE.££ u:n:m §§ $az ~

v . wwcvwm.a vm.v...mm~wm ~
..mu§bm cwa.O.ouvw.u:£b¢ou m.uoU ¢.
mmm:€wawoha 1¢£~\'®;£31£ »
m~»oam» *m:ccm vwxmm@...m ¢,
.,mm£_m._mmw,_ 15 »Co~,£:m®m ¢
wm~ond v_uo~m ¢
movian ux£:m .»
mww~a.w.£ cm mm_um,~.».< v
wwwm£m.:.mw.u& r

hinmva
mcw.w,io.§ vwcw:.nda .mmhiuohm .
335wa

,m§&o, 33

 

(/)

 

_wnmm,m Wocm$…m .U

wucm.~w»mm imst emmmv wound combmwo£ cowm§\mo»£

123

18-Cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 18 of 47 Page |D #:

Case 8

52
42
. _\z
52
<~.2
42

.3.2

4..~ 2

w~mzw 532

 

9¢'»¢»`0

9

wwnwm.&&oumm Smcobw

0

¢6¢9;'0

.wu..BPom ,c$mm.$v »ow .... mod w£wwm ~

j$seo

¢

0

QQO¢

,>_c.o 201 macm.¢€£\_ma van cowawcwo&ou v?.,o_.a€o»£mv£ n .co…xcmw_v ¢»!u€ou \.n.~ w .. m wmm .

   

emmva O“.nm>OE.O»v wuwwO A~t:uwm nmuo~ 9 c_, 53 p0
vwamav hw£m~cou.m,c:u>u@ 5…”01£ 1952 m § mumK

arco ._mamuv vmfm.>:mcowwmm

amco wmam.& »®EBcou.. maggqu mv“w.¥mwv E wum£

 

wum>mn vw 39 mr .
§§ hamu »w)mc van .mcb»cm, £…3 w_mx.m »m.>mZ .

»>Embi.mvmw:m mcEmE-w cm§>~aiucw.

. ucmEm§Um» wwm£wj um,umaw m
..Sor_rz mw&_.cm& §§va Eo¢ w>.oEm\..»o.c QQv

Emwcca\m§aou cm 1013$95 962 ~oc on
vmE.%m`G 15 35an _mc$»cm co cw>w mmmuu.m xqu
. mu£o 331 cm 1932 SSW
.wmmm& >>ch.ou.wvwmc m c.O ..»~co m.~m£w ~>EOUE ..vamc~

».>vamn_ wvmm§o
mcmtoawcmb 5 mc%cm.m cmxz,,.»,&._ucw

Dcauwm S@oa..oo. »o.Om_ ,,2.
Sm~£vw EEM wmc“ .mmB.um »Q m~£mmoa Co.amm

uxn:a c… m:mwm:um_..v cwr»> con:mu me

€w£o 8 coww€»££

05 mcmmo"uw% Eo¢ vw~ucwmw» wm pcm§um~.w.£ cm€>
dam wmmmn.>>o§.ou‘vmmc.m go wame Hm»oUGwcou 5
..Eowcm> c.d.s mm cuan >Emn& wP$:o m»mmm pac 00

co-mo_,w wm_u m . cm.mmm wbo*mp wm>€aam 30

mmo_a.wm® ban wymch

mucm»m*mmwums~w cmwmw >u:o_m c_owu$o§ comwm§»£.£

Case 8:18-CV-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 19 of 47 Page |D #:124

EXH|B|T D

Case 8:18-cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 20 of 47 Page iD #:125

DocuSign Envelope iD: 63682757-933A-4DF1-94E4-D4965839401D

EPL YEE RE

Jam€$ BUl”i (“Empioyee") wishes to be employed by FMR LLC and/or any entity that is directly or
indirect|y, wholly or in part, owned or controlled by or under common control with Fi\/lR LL_C (the “Fidelity Companies"). As a
condition of empioyment, Empioyee and the Fidelity Companies agree to abide by this Agreernent. This Agreement describes
certain aspects of Empioyee’s employment, protects Confidentiai information and goodwill of the Fidelity Companies, and
assists the Fidelity Companies in complying with their l_egal, regulatory, and other obligations

 

1. §;anidential lanrmation. To assist Empioyee in the performance of his/her duties, the Fidelity Companies agree to
provide to Empioyee training and/or education regarding the Fidelity Companies’ business methods and agree to provide to
Empioyee access to certain Confidentiai information belonging to the Fidelity Companies Confidentiai information consists of
ali information pertaining to the business of any of the Fidelity Companies that is not generally known to the public at the time
made known to Empioyee. lt includes but is not limited to trade secrets; secret, confidential, and proprietary information;
information protected by the attorney-client privilege; marketing, financial, research, trading, portfolio, and sales information;
computer passwords and program designs; proprietary computer software designs and hardware configurations; proprietary
technology; new product and service ideas; business pricing, and marketing pians; customer, prospect, vendor, and
personnel lists; financial and other personal information regarding customers and employees; confidential information about
other companies and their products; and information expressly designated as “Fideiity Highly Confidentia|,” "Fideiity
Confidentia|,” or “Fide|ity interna|.”Aii Confidentiai information is imparted to Empioyee in a relationship of confidence As a
condition and in consideration of the Fidelity Companies’ agreement to provide Empioyee with training and/or education and
Confidentiai information, Empioyee agrees that during his/her employment and thereafter, Empioyee will not copy, reproduce,
use, disclose, or discuss in any manner, in whole or in part, any Confidentiai information unless (1) necessary for Empioyee to
carry out his/herjob; (2) necessary for employees or other agents of the Fidelity Companies to carry out their duties and
responsibilities; or (3) authorized in writing by the Fidelity Companies Empioyee also wiii not retain any copies, notes or
excerpts of Confidentiai information upon termination of his/her employment. Empioyee will promptiy notify the Fidelity
Companies of any inadvertent, unauthorized, or negligent copying, reproduction, use, disciosure, or discussion of Coanential
information, Empioyee will not open, read, or in any way access Confidentiai information without authorization

2. §ystems Agge§s. in order to carry out his/her responsibilities Empioyee may be given access to various computer
systems and passwords user identifications or other authenticating information (“password(s)"). Empioyee will not disclose
his/her password(s) to anyone except in accordance with Fidelity policy. While incidental personal use of systems may occur,
this is not the purpose of providing access; rather, all systems generally are to be used for legitimate Fidelity business
purposes on|y, and ali items created, accessed, or stored will be treated as Fidelity property for all purposes including but not
limited to monitoring, access recording, review, and disclosure by Fidelity. Empioyee will adhere to all software licensing or
other agreements applicable to systems and to Fidelity's expectations and policies regarding systems usage. Empioyee’s
authorization to access Fidelity systems shali expire when Empioyee leaves Fidelity's empioy.

3. Company Property. Upon termination of Empioyee’s employmentl in the event Empioyee’s employment no longer
requires access to Confidentiai information, or at any earlier time as requested by the Fidelity Companies, Empioyee will
return all company property, including but not limited to his/her identification badge, company credit cards company-owned
equipment (such as cellular telephones beepers, and laptop computers), and ali documents and materiais received from or
created for or by any of the Fidelity Companies, including but not limited to Confidentiai information.

4. Qutside Business Agtivities. So long as Empioyee is employed by the Fidelity Companies, Empioyee will not engage
in any other employment or business activities unless Empioyee receives prior written approval from the Fidelity Companies in
accordance with applicable policies and procedures. Approval for outside activities may be withdrawn at any time.

5. Eth'cs and Outside Brokerage Accounts. So long as Empioyee is employed by the Fidelity Companies, Empioyee

will adhere to the Code of Ethics for Personal investing and the Statement of Policies and Procedures on insider Trading and
all other policies, procedures or guidelines regarding Fidelity's standards for the proper conduct of business if Empioyee is an
employee of or associated with a registered broker-dealer or registered with the New York Stock Exchange or the Financial
industry Regu|atory Authority, Empioyee will comply with industry agreements, standards and regulations and all special
policies compliance standards and guidelines of the Fidelity Companies applicable to those in regulated businesses Neither
Empioyee nor Empioyee’s spouse will maintain any brokerage account that either Empioyee or Empioyee’s spouse owns or

in which either Empioyee or Empioyee’s spouse has a beneficial interest through any non-Fidelity broker-dealer unless
Empioyee receives prior written approval from the Fidelity Companies in accordance with applicable policies and procedures
Approval for an outside account may be withdrawn at any time.

6. Non-§olicitation. in consideration of the training and/or education and access to Confidentiai information provided by
the Fidelity Companies, and so as to enforce Empioyee’s agreement regarding such Conhdentiai information, Empioyee
agrees that during his/her employment and for a period of one year following his/her separation from employment by the
Fidelity Companies, Empioyee will not use any Coanential information belonging to the Fidelity Companies to directly or
indirect|y, on his/her own behalf or on behalf of anyone else or any company, solicit in any manner or induce or attempt to
induce any customer or prospective customer of the Fidelity Companies to divert or take away all or any portion of his/her/its
business from the Fidelity Companies or otherwise cease the relationship with the Fidelity Companies During this same
period, Empioyee will not directly or indirectiy, on his/her own behalf or on behalf of anyone else or any company, solicit in any

DS
updated 06/10 1 @.Z?
Empioyee’s lniti' '

Case 8:18-cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 21 of 47 Page iD #:126

DocuSign Envelope |D: 63682757-933A-4DF1-94E4-D4965839401D

manner or induce or attempt to induce any customer or prospective customer with whom Empioyee had personal contact or
about whom Empioyee otherwise learned during the course of Empioyee’s employment with the Fidelity Companies
Empioyee also will not, directly or indirectly, on his/her own behalf or on behalf of anyone or any company, hire, solicit in any
manner, or induce or attempt to induce any employee of any of the Fidelity Companies to leave his/her employment.

7. inventions and Use of Name or Likeness. Empioyee will disclose and Empioyee hereby assigns to Fidelity as
Fidelity’s exclusive property all ideas writings inventions products methods techniques discoveries improvements and
technical or business innovations (the "lnventions") that Empioyee makes or conceives whether or not patentable or
copyrightabie, either solely oriointiy with others during the period of his/her employment. All written or computer coded
materials manifested in documents systems design, disks tapes drawings reports specifications data, memoranda, or
otherwise (the "l\/lateriais") made or conceived during Empioyee’s employment shall be considered works made for hire, and all
right, title, and interest in the Materiais shall be owned by the Fidelity Companies To the extent that the Materials may be held
not to be works made for hire, Empioyee hereby assigns the sole right, title, and interest in the Materials to the Fidelity
Companies in addition, Empioyee will execute ali necessary papen/vork and provide ali other reasonable assistance
requested by any of the Fidelity Companies, either during his/her employment or thereafter, to enable the Fidelity Companies
to obtain, maintain, or enforce in itself or its nominees patents copyrights trademarks or other legal protection on the
inventions in any and all countries These provisions with respect to inventions and Materials apply only to inventions and
Materials which (i) are along the iines of the business or work of any of the Fidelity Companies (ii) result from or are
suggested by any work which Empioyee does for the Fidelity Companies; (iii) are made or conceived using equipment or other
materials of the Fidelity Companies; or (iv) are made or conceived during regular hours of work. These provisions do not

apply to any invention that qualifies fully under the terms of California Labor Code Section 2870. in addition, Empioyee hereby
authorizes the Fidelity Companies to use, publish, and copyright all or part of his/her name, voice, picture, portrait, and
likeness as the Fidelity Companies may decide in their sole discretion, in all media and types of advertising for any product or
service or for any other lawful purpose, without review by Empioyee.

8. Agreements with Others. Empioyee represents and warrants that his/her employment by the Fidelity Companies will
not require Empioyee to violate any agreement Empioyee may have with any employer or other business and that Empioyee
will not engage in any activities in violation of any such agreement Without limiting the foregoing, Empioyee will not use or
disclose to the Fidelity Companies any confidential information belonging to others Empioyee further represents and warrants
that Empioyee is not a party to any agreement, and Empioyee owes no duty to anyone, that limits or affects his/her ability to
perform his/her duties for the Fidelity Companies Empioyee has attached to this Agreement a list of all confidentiality,
inventions non-solicitation, non-compete, or other restrictive agreements to which Empioyee is or has been a party.

9. At Wiii Empigyment. Empioyee’s employment by the Fidelity Companies is at will and may be terminated by
Empioyee or by the Fidelity Companies at any time and for any reason, with or without cause or notice, during or after any
applicable initial evaluation period.

10. |\/liscel|aneous. This agreement will continue in full force and effect throughout Empioyee’s tenure with any of the
Fidelity Companies, regardless of any changes in Empioyee’s responsibilities the position Empioyee holds or the particular
Fidelity Company that employs Empioyee. Any agreement contrary to any of the provisions of this agreement or modifying
this agreement in any way must be in writing and must be signed by the President or Human Resources Vice President of the
Fidelity Company for which Empioyee works Empioyee will disclose the existence and terms of this Agreement to any future
employer of Empioyee. Empioyee’s obligations under this Agreement shall survive the termination of Empioyee’s employment
with the Fidelity Companies As to the provisions pertaining to Coanentiai information, Empioyee’s obligations shall continue
until such time as the Confidentiai information becomes known to the general public through no action on Empioyee’s part.
Any violation of this Agreement will cause irreparable damage to the Fidelity Companies or any of them. Therefore, the
Fidelity Companies or any of them shall have the right to seek specific enforcement of this Agreement through equitable and
injunctive relief, in addition to any other remedies available. This agreement will be for the benefit of the Fidelity Companies, its
successors and its assigns This agreement is governed in accordance with l\/lassachusetts law and is signed under seal.

This agreement contains important information regarding the terms of Empioyee’s employment with the Fidelity
Docmma;}_nies Empioyee and the Fidelity Companies hereby agree to adhere to it.

~1 - 11 : PT
CML )EWW Feb 5 20 | 15 10

 

 

 

2Ei3r353E153947Ei.., 2/15/201 1
Empioyee Date
02/15/201 1
Anne Ames Date

VP, Head of Staffing

Updafed 06/10 1.914243.100

Case 8:18-cv-O2246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 22 of 47 Page iD #:127

EXH|B|T E

Case 8:18-cv-O2246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 23 of 47 Page iD #:128

DOCuSign Envelope |D: E4E6D1E3-1646-42B7-AE4D-70A06420248A

_EMPLQYEE A§_REEMENT

JAl\/lES BURl (“Empioyee") wishes to be employed by F|\/iR LLC and/or any entity that is directly or
indirectly, wholly or in part, owned or controlled by or under common control with Fl\/lR LLC (the "Fidelity Companies"). As a
condition of employment, Empioyee and the Fidelity Companies agree to abide by this Agreement This Agreement describes
certain aspects of Empioyee’s employment, protects Confidentiai information and goodwill of the Fidelity Companies, and
assists the Fidelity Companies in complying with their legal, regulatory, and other obligations

 

1. anfidential infgrmatign. To assist Empioyee in the performance of his/her duties the Fidelity Companies agree to
provide to Empioyee training and/or education regarding the Fidelity Companies' business methods and agree to provide to
Empioyee access to certain Confidentiai information belonging to the Fidelity Companies Confidentiai information consists of
all information pertaining to the business of any of the Fidelity Companies that is not generally known to the public at the time
made known to Empioyee. lt includes but is not limited to trade secrets; secret, confidential, and proprietary information;
information protected by the attorney-client privilege; marketing, financial, research, trading, portfolio, and sales information;
computer passwords and program designs proprietary computer software designs and hardware configurations proprietary
technology; new product and service ideas; business pricing, and marketing pians; customer, prospect, vendor, and
personnel lists; financial and other personal information regarding customers and empioyees; confidential information about
other companies and their products; and information expressly designated as "Fideiity Highly Confidentia|,” “Fideiity
Confidentia|,” or “Fidelity lnternai.”Ali Confidentiai information is imparted to Empioyee in a relationship of confidence As a
condition and in consideration of the Fidelity Companies' agreement to provide Empioyee with training and/or education and
Confidentiai information, Empioyee agrees that during his/her employment and thereafter, Empioyee will not copy, reproduce,
use, disciose, or discuss in any manner, in whole or in part, any Confidentiai information unless (1) necessary for Empioyee to
carry out his/herjob; (2) necessary for employees or other agents of the Fidelity Companies to carry out their duties and
responsibilities; or (3) authorized in writing by the Fidelity Companies Empioyee also will not retain any copies, notes or
excerpts of Confidentiai information upon termination of his/her employment Empioyee will promptly notify the Fidelity
Companies of any inadvertent, unauthorized, or negligent copying, reproduction, use, disclosure, or discussion of Confidentiai
information. Empioyee will not open, read, or in any way access Confidentiai information without authorization.

2. Systems Access. in order to carry out his/her responsibilities Empioyee may be given access to various computer
systems and passwords user identifications or other authenticating information (“password(s)"). Empioyee will not disclose
his/her password(s) to anyone except in accordance with Fidelity policy. While incidental personal use of systems may occur,
this is not the purpose of providing access; rather, all systems generally are to be used for legitimate Fidelity business
purposes only, and ali items created, accessed, or stored will be treated as Fidelity property for all purposes including but not
limited to monitoring, access recording, review, and disclosure by Fidelity. Empioyee will adhere to all software licensing or
other agreements applicable to systems and to Fidelity's expectations and policies regarding systems usage. Empioyee’s
authorization to access Fidelity systems shall expire when Empioyee leaves Fidelity's employ.

3. Cgmpany Prgperty. i.lpon termination of Empioyee’s employment, in the event Empioyee’s employment no longer
requires access to Confidentiai information, or at any earlier time as requested by the Fidelity Companies, Empioyee will
return ali company property, including but not limited to his/her identification badge, company credit cards company-owned
equipment (such as cellular telephones beepers, and laptop computers), and all documents and materials received from or
created for or by any of the Fidelity Companies, including but not limited to Confidentiai lnformation.

4. Qutside Bgsiness Activities. So long as Empioyee is employed by the Fidelity Companies, Empioyee will not engage
in any other employment or business activities unless Empioyee receives prior written approval from the Fidelity Companies in
accordance with applicable policies and procedures Approval for outside activities may be withdrawn at any time.

5. Ethics and Qutside Brokerage Accounts. So long as Empioyee is employed by the Fidelity Companies, Empioyee

will adhere to the Code of Ethics for Persona| investing and the Statement of Policies and Procedures on insider Trading and
all other policies procedures or guidelines regarding Fidelity's standards for the proper conduct of business if Empioyee is an
employee of or associated with a registered broker-dealer or registered with the New York Stock Exchange or the Financial
industry Regulatory Authority, Empioyee will comply with industry agreements, standards and regulations and all special
policies compliance standards and guidelines of the Fidelity Companies applicable to those in regulated businesses Neither
Empioyee nor Empioyee’s spouse will maintain any brokerage account that either Empioyee or Empioyee’s spouse owns or

in which either Empioyee or Empioyee’s spouse has a beneficial interest through any non-Fidelity broker-dealer unless
Empioyee receives prior written approval from the Fidelity Companies in accordance with applicable policies and procedures
Approval for an outside account may be withdrawn at any time.

6. Non-soiicltatign. in consideration of the training and/or education and access to Confidentiai information provided by
the Fidelity Companies, and so as to enforce Empioyee’s agreement regarding such Confidentiai information, Empioyee
agrees that during his/her employment and for a period of one year following his/her separation from employment by the
Fidelity Companies, Empioyee will not use any Confidentiai information belonging to the Fidelity Companies to directly or
indirectly, on his/her own behalf or on behalf of anyone else or any company, solicit in any manner or induce or attempt to
induce any customer or prospective customer of the Fidelity Companies to divert or take away all or any portion of his/her/its
business from the Fidelity Companies or otherwise cease the relationship with the Fidelity Companies, During this same
period, Empioyee will not directly or indirectly, on his/her own behalf or on behalf of anyone else or any company, solicit in any

Ds
updated 06/10 f ifp
Empioyee’s lniti' '

Case 8:18-cv-O2246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 24 of 47 Page iD #:129

DocuSign Enveiope lD: E4E6D1E3-l646-4287-AE4D-70A06420248A

manner or induce or attempt to induce any customer or prospective customer with whom Empioyee had personal contact or
about whom Empioyee otherwise learned during the course of Empioyee’s employment with the Fidelity Companies
Empioyee also will not, directly or indirectly, on his/her own behalf or on behalf of anyone or any company, hire, solicit in any
manner, or induce or attempt to induce any employee of any of the Fidelity Companies to leave his/her employment,

7. inventions and Use gf Name or Likeness. Empioyee will disclose and Empioyee hereby assigns to Fidelity as
Fidelity's exclusive property ali ideas writings inventions products methods techniques discoveries improvements and
technical or business innovations (the “lnventions”) that Empioyee makes or conceives whether or not patentable or
copyrightable, either solely or jointly with others during the period of his/her employment, All written or computer coded
materials manifested in documents systems design, disks tapes drawings reports specifications data, memoranda, or
otherwise (the “l\/laterials”) made or conceived during Empioyee’s employment shall be considered works made for hire, and ali
right, title, and interest in the Materiais shall be owned by the Fidelity Companies To the extent that the Materiais may be held
not to be works made for hire, Empioyee hereby assigns the sole right, title, and interest in the Materiais to the Fidelity
Companies in addition, Empioyee will execute ali necessary paperwork and provide all other reasonable assistance
requested by any of the Fidelity Companies, either during his/her employment or thereafter, to enable the Fidelity Companies
to obtain, maintain, or enforce in itself or its nominees patents copyrights trademarks or other legal protection on the
inventions in any and ali countries These provisions with respect to inventions and Materials apply only to inventions and
Materials which (i) are along the lines of the business or work of any of the Fidelity Companies; (ii) result from or are
suggested by any work which Empioyee does for the Fidelity Companies (iii) are made or conceived using equipment or other
materials of the Fidelity Companies or (iv) are made or conceived during regular hours of work. These provisions do not

apply to any invention that qualifies fully under the terms of California Labor Code Section 2870. in addition, Empioyee hereby
authorizes the Fidelity Companies to use, publish, and copyright all or part of his/her name, voice, picture, portrait, and
likeness as the Fidelity Companies may decide in their sole discretion, in all media and types of advertising for any product or
service or for any other lawful purpose, without review by Empioyee.

8. Agreements with Others. Empioyee represents and warrants that his/her employment by the Fidelity Companies will
not require Empioyee to violate any agreement Empioyee may have with any employer or other business and that Empioyee
will not engage in any activities in violation of any such agreement Without limiting the foregoing, Empioyee will not use or
disclose to the Fidelity Companies any confidential information belonging to others Empioyee further represents and warrants
that Empioyee is not a party to any agreement, and Empioyee owes no duty to anyone, that limits or affects his/her ability to
perform his/her duties for the Fidelity Companies Empioyee has attached to this Agreement a list of all confidentiality,
inventions non-solicitation, non-compete, or other restrictive agreements to which Empioyee is or has been a party.

9. At Wiii Emplgyment. Empioyee’s employment by the Fidelity Companies is at will and may be terminated by
Empioyee or by the Fidelity Companies at any time and for any reason, with or without cause or notice, during or after any
applicable initial evaluation period.

10. l\/iiscelianeggs. This agreement will continue in full force and effect throughout Empioyee’s tenure with any of the
Fidelity Companies, regardless of any changes in Empioyee’s responsibilities the position Empioyee holds orthe particular
Fidelity Company that employs Empioyee. Any agreement contrary to any of the provisions of this agreement or modifying
this agreement in any way must be in writing and must be signed by the President or i-luman Resources Vice President of the
Fidelity Company for which Empioyee works Empioyee will disclose the existence and terms of this Agreement to any future
employer of Empioyee. Empioyee’s obligations under this Agreement shall survive the termination of Empioyee’s employment
with the Fidelity Companies As to the provisions pertaining to Confidentiai information, Empioyee’s obligations shall continue
until such time as the Confidentiai information becomes known to the general public through no action on Empioyee’s part.
Any violation of this Agreement will cause irreparable damage to the Fidelity Companies or any of them. Therefore, the
Fidelity Companies or any of them shall have the right to seek specific enforcement of this Agreement through equitable and
injunctive relief, in addition to any other remedies available. This agreement will be for the benefit of the Fidelity Companies, its
successors and its assigns This agreement is governed in accordance with l\/lassachusetts law and is signed under seal.

This agreement contains important information regarding the terms of Empioyee’s employment with the Fidelity

Doc§`@g,mpanies. Empioyee and the Fidelity Companies hereby agree to adhere to it.

@[Ul/V€S blm Ndv-15-2011 l 07:59 PT

 

 

 

Mrcursssssmaz.,. 11/15/2011
Empioyee Date
11/14/2011
Anne Ames Date

VP, Head of Staffing

updated 06/10 1.914243,100

Case 8:18-cv-O2246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 25 of 47 Page iD #:130

EXH|B|T F

Case 8:18-cv-O2246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 26 of 47 Page iD #:131
lisign ll) : 45()ccclt`-(l2\87-4bci\-n$aZ-c(lc$c§cbl)c?.c

ElVlPLOYEE AGREEN|ENT

JAMES BUR| (“Employee") wishes to be employed by FiViR LLC and/or any entity that is directly or
indirectly, wholly or in part, owned or controlled by or under common control with Fl\/lR LLC (the “Fidelity Companies"). As a
condition of employment, Empioyee and the Fidelity Companies agree to abide by this Agreement This Agreement
describes certain aspects of Empioyee’s employment, protects Confidentiai information and goodwill of the Fidelity
Companies, and assists the Fidelity Companies in complying with their legal, regulatory, and other obligations

lt Confidentiai lnfgrmation. To assist Empioyee in the performance of his/her duties the Fidelity Companies agree to
provide to Empioyee training and/or education regarding the Fidelity Companies’ business methods and agree to provide to
Empioyee access to certain Confidentiai information belonging to the Fidelity Companies, Confidentiai information consists of
all information pertaining to the business of any of the Fidelity Companies that is not generally known to the public at the time
made known to Empioyee. lt includes but is not limited to trade secrets secret, confidential, and proprietary information;
information protected by the attorney-client privilege; marketing, Hnanciall research, trading, portfolio, and sales information;
computer passwords and program designs proprietary computer software designs and hardware configurations proprietary
technology; new product and service ideas business pricing, and marketing plans customer, prospect, vendor, and
personnel lists inancia| and other personal information regarding customers and employees confidential information about
other companies and their products and information expressly designated as “Fidelity Highly Confidentia|,” “Fide|ity
Confidentia|,” or “Fideiity internai.” All Conhdentiai information is imparted to Empioyee in a relationship of confidence As a
condition and in consideration of the Fidelity Companies' agreement to provide Empioyee with training and/or education and
Confidentiai information, Empioyee agrees that during his/her employment and thereafter, Empioyee will not copy, reproduce,
use, disclose or discuss in any manner, in whole or in part, any Conhdential information unless (1) necessary for Empioyee to
carry out his/her job; (2) necessary for employees or other agents of the Fidelity Companies to carry out their duties and
responsibilities; or (3) authorized in writing by the Fidelity Companies, Empioyee also will not retain any copies, notes or
excerpts of Conndential information upon termination of his/her employment, Empioyee will promptly notify the Fidelity
Companies of any inadvertent, unauthorized, or negligent copying, reproduction, use, disciosure, or discussion of Coanentia|
information Empioyee will not open, read, or in any way access Confidentiai information without authorization

2. Systems Access. in order to carry out his/her responsibilities Empioyee may be given access to various computer
systems and passwords user identifications or other authenticating information (“password(s)"). Empioyee will not disclose
his/her password(s) to anyone except in accordance with Fidelity poiicy. While incidental personal use of systems may occur,
this is not the purpose of providing access rather, all systems generally are to be used for legitimate Fidelity business
purposes only, and all items created, accessed, or stored will be treated as Fidelity property for all purposes including but not
limited to monitoring, access recording, review, and disclosure by Fidelity. Empioyee will adhere to all software licensing or
other agreements applicable to systems and to Fidelity's expectations and policies regarding systems usage Empioyee’s
authorization to access Fidelity systems shall expire when Empioyee leaves Fidelity's employ.

3. Company Progerty. Upon termination of Empioyee’s employment, in the event Empioyee’s employment no longer
requires access to Confidentiai information, or at any earlier time as requested by the Fidelity Companies, Empioyee will
return all company property, including but not limited to his/her identification badge, company credit cards company-owned
equipment (such as cellular telephones beepers, and iaptop computers), and ali documents and materials received from or
created for or by any of the Fidelity Companies, including but not limited to Coanential information

4. Outside Business Activities. So long as Empioyee is employed by the Fidelity Companies, Empioyee will not engage

in any other employment or business activities unless Empioyee receives prior written approval from the Fidelity Companies in
accordance with applicable policies and procedures Approval for outside activities may be withdrawn at any time

 

5. Ethics and Outside Brokerage Accounts. So long as Empioyee is employed by the Fidelity Companies, Empioyee will
adhere to the Code of Ethics for Personal investing and the Statement of Policies and Procedures on insider Trading and all
other policies procedures or guidelines regarding Fidelity's standards for the proper conduct of business if Empioyee is an
employee of or associated with a registered broker-dealer or registered with the New York Stock Exchange or the Financia|
industry Regu|atory Authority, Empioyee will comply with industry agreements, standards and regulations and all special
policies compliance standards and guidelines of the Fidelity Companies applicable to those in regulated businesses Neither
Empioyee nor Empioyee’s spouse will maintain any brokerage account that either Empioyee or Empioyee’s spouse owns or in
which either Empioyee or Empioyee’s spouse has a benenciai interest through any non-Fidelity broker-dealer unless
Empioyee receives prior written approval from the Fidelity Companies in accordance with applicable policies and procedures
Approval for an outside account may be withdrawn at any time

6. Non-soiicitation. in consideration of the training and/or education and access to Confidentiai information provided by
the Fidelity Companies, and so as to enforce Empioyee’s agreement regarding such Coanentiai information, Empioyee
agrees that during his/her employment and for a period of one year following his/her separation from employment by the
Fidelity Companies, Empioyee will not use any Confdential information belonging to the Fidelity Companies to directly or
indirectly, on his/her own behalf or on behalf of anyone else or any company, solicit in any manner or induce or attempt to
induce any customer or prospective customer ofthe Fidelity Companies to divert or take away all or any portion of his/her/its
business from the Fidelity Companies or otherwise cease the relationship with the Fidelity Companies During this same
period, Empioyee will not directly or indirectly, on his/her own behalf or on behalf of anyone else or any company, solicit iri any

Empioyee’s initials 53
Updated 07/14 Fidelity Highly Confidentiai information

Case 8:18-cv-02246-.]VS-ADS Document 7-5 Fiied 12/19/18 Page 27 of 47 Page iD #:132

manner or induce or attempt to induce any customer or prospective customer with whom Empioyee had personal contact or
about whom Empioyee otherwise learned during the course of Empioyee’s employment with the Fidelity Companies,
Empioyee also will not, directly or indirectly, on his/her own behalf or on behalf of anyone or any company, hirel solicit in any
manner, or induce or attempt to induce any employee of any of the Fidelity Companies to leave his/her employment

7. lnv§ntigg§ ang gsa Qf Name gr l_ikgn§§§. Empioyee will disclose and Empioyee hereby assigns to Fidelity as
Fidelity's exclusive property ali ideas writings inventions products methods techniques discoveries improvements and
technical or business innovations (the "lnventions") that Empioyee makes or conceives whether or not patentable or
copyrightable, either solely orjointly with others dun'ng the period cf his/her employment. All written or computer coded
materials manifested in documents systems design, disks tapes drawings reports specifications data, memoranda, or
otherwise (the “i\/iaterials") made or conceived during Empioyee’s employment shall be considered works made for hire, and
ali right, title, and interest in the Materiais shall be owned by the Fidelity Companies To the extent that the Materiais may be
held not to be works made for hire, Empioyee hereby assigns the sole right, title, and interest in the Materiais to the Fidelity
Companies in addition, Empioyee will execute all necessary papen/vork and provide all other reasonable assistance
requested by any of the Fidelity Companies, either during his/her employment or thereafter, to enable the Fidelity Companies
to obtain, maintain, or enforce in itself or its nominees patents copyrights trademarks or other legal protection on the
inventions in any and ali countries These provisions with respect to inventions and Materiais apply only to inventions and
Materials which (i) are along the lines of the business or work of any of the Fidelity Companies (ii) result from or are
suggested by any work which Empioyee does for the Fidelity Companies (iii) are made or conceived using equipment or other
materials of the Fidelity Companies or (iv) are made or conceived during regular hours of work. These provisions do not apply
to any invention that qualifies fully under the terms of California Labor Code Section 2870. in addition, Empioyee hereby
authorizes the Fidelity Companies to use, publish, and copyright ali or part of his/her name, voice, picture, portrait, and
likeness as the Fidelity Companies may decide in their sole discretion, in ali media and types of advertising for any product or
service or for any other lawful purpose, without review by Empioyee.

8. Agreements with Others. Empioyee represents and warrants that his/her employment by the Fidelity Companies will
not require Empioyee to violate any agreement Empioyee may have with any employer or other business and that Empioyee
will not engage in any activities in violation of any such agreement Without limiting the foregoing, Empioyee will not use or
disclose to the Fidelity Companies any confidential information belonging to others Empioyee further represents and warrants
that Empioyee is not a party to any agreement, and Empioyee owes no duty to anyone, that limits or affects his/her ability to
perform his/her duties for the Fidelity Companies Empioyee has attached to this Agreement a list of ali confidentiality,
inventions non-solicitation, non~compete, or other restrictive agreements to which Empioyee is or has been a party.

9. At Wiii Emgloyment. Empioyee’s employment by the Fidelity Companies is at will and may be terminated by
Empioyee or by the Fidelity Companies at any time and for any reason, with or without cause or notice, during or after any
applicable initial evaluation period.

10. i\/iisceilaneous. This agreement will continue in full force and effect throughout Empioyee’s tenure with any of the
Fidelity Companies, regardless of any changes in Empioyee’s responsibilities the position Empioyee holds or the particular
Fidelity Company that employs Empioyee. Any agreement contrary to any of the provisions of this agreement or modifying this
agreement in any way must be in writing and must be signed by the President or Human Resources Vice President of the
Fidelity Company for which Empioyee works Empioyee will disclose the existence and terms of this Agreement to any future
employer of Empioyee. Empioyee’s obligations under this Agreement shall survive the termination of Empioyee`s employment
with the Fidelity Companies As to the provisions pertaining to Confidentiai information, Empioyee’s obligations shall continue
until such time as the Confidentiai information becomes known to the general public through no action on Empioyee’s part.
Any violation of this Agreement will cause irreparable damage to the Fidelity Companies or any of them. Therefore, the Fidelity
Companies or any of them shall have the right to seek specific enforcement of this Agreement through equitable and injunctive
relief, in addition to any other remedies available This agreement will be for the benefit of the Fidelity Companies, its
successors and its assigns The terms of this Agreement and any dispute out of it shall be governed by, and construed in
accordance with, the laws of the state in which Empioyee currently is or, once Empioyee is no longer empioyed, was last,
employed by Fidelity, without giving effect to such state's conflict of law principles This Agreement is signed under seal.

This agreement contains important information regarding the terms of Empioyee’s employment with the
Fidelity Companies Empioyee and the Fidelity Companies hereby agree to adhere to it.

awards .~M%as ama

 

 

€M<£¢’daze e$¢gmw¢e 713 /4¢!¢0¢¢¢¢ .' /0.4. 704 70 dana(¢z¢aw e$ ' neal Date : 0<$’/04/20/4 .’?.~35:/3 P?%
Empioyee Date
Tara Amara|

SVP, Head of Taient Aquisition

Updated 07/14 Fidelity Highly Confidentiai information

Case 8:18-cv-02246-.]VS-ADS Document 7-5 Fiied 12/19/18 Page 28 of 47 Page iD #:133

EXH|B|T G

Case 8:18-cv-O2246-.]VS-ADS Document 7-5 Fiied 12/19/18 Page 29 of 47 Page iD #:134

|Viandatory fields are marked with a red indicator
Empioyee Agreement

 

Jam€$ Bui‘l (“Empioyee”) wishes to be employed by Fi\/iR LLC and/cr any entity that is directly or indirectly,

wholly or in part, owned or controlled by or under common control with FiViR LLC (the “Fidelity Companies"). As a condition of
employment, Empioyee and the Fidelity Companies agree to abide by this Agreement This Agreement describes certain aspects
of Empioyee’s employment, protects Confidentiai information and goodwill cf the Fidelity Companies, and assists the Fidelity
Companies in complying with their legal, regulatory, and other obligations

‘l. Confidentiai information, To assist Empioyee in the performance of his/her duties the Fidelity Companies agree to provide to
Empioyee training and/or education regarding the Fidelity Companies’ business methods and agree to provide to Empioyee
access to certain Confidentiai information belonging to the Fidelity Companies Confidentiai information consists cf all information
pertaining to the business of any of the Fidelity Companies that is not generally known to the public at the time made known to
Empioyee. lt includes but is not limited to trade secrets secret, confidential, and proprietary information; information protected by
the attorney-client privilege; marketing, financial, research, trading, portfolio, and sales information; computer passwords and
program designs proprietary computer software designs and hardware configurations proprietary technology; new product and
service ideas business pricing, and marketing plans customer, prospect, vendor, and personnel lists financial and other
personal information regarding customers and employees confidential information about other companies and their products and
information expressly designated as “Fidelity Highly Confidentia|,” “Fideiity Confidentia|,” or “Fideiity lnternai.” All Confidentiai
information is imparted to Empioyee in a relationship of confidence As a condition and in consideration of the Fidelity
Companies’ agreement to provide Empioyee with training and/or education and Confidentiai information, Empioyee agrees that
during his/her employment and thereafter, Empioyee will not copy, reproduce, use, disciose, or discuss in any mannerl in whole or
in part, any Confidentiai information unless (1) necessary for Empioyee to carry out his/herjob; (2) necessary for employees or
other agents of the Fidelity Companies to carry out their duties and responsibilities; or (3) authorized in writing by the Fidelity
Companies Empioyee also will not retain any copies, notes or excerpts of Confidentiai information upon termination of his/her
employment Empioyee will promptly notify the Fidelity Companies of any inadvertent, unauthorized, or negligent copying,
reproduction, use, disciosure, or discussion of Confidentiai information Empioyee will not open, read, or in any way access
Confidentiai information without authorization

2. Systems Access. in order to carry out his/her responsibilities Empioyee may be given access to various computer systems
and passwords user identifications or other authenticating information (“password(s)"). Empioyee will not disclose his/her
password(s) to anyone except in accordance with Fidelity policy. While incidental personal use of systems may occur, this is not
the purpose of providing access rather, all systems generally are to be used for legitimate Fidelity business purposes onlyl and
all items created, accessed, or stored will be treated as Fidelity property for all purposes including but not limited to monitoring,
access recording, review, and disclosure by Fidelity. Empioyee will adhere to all software licensing or other agreements
applicable to systems and to Fidelity's expectations and policies regarding systems usage Empioyee’s authorization to access
Fidelity systems shall expire when Empioyee leaves Fidelity's empioy.

3. Company Property. Upon termination of Empioyee’s employment, in the event Empioyee’s employment no longer requires
access to Confidentiai information, or at any earlier time as requested by the Fidelity Companies, Empioyee will return ali
company property, including but not limited to his/her identification badge, company credit cards company-owned equipment
(such as cellular telephones beepers and laptop computers), and ali documents and materials received from or created for or by
any ofthe Fidelity Companies including but not limited to Confidentiai information

4. Outside Business Activities. Sc long as Empioyee is employed by the Fidelity Companies, Empioyee will not engage in any
other employment or business activities unless Empioyee receives prior written approval from the Fidelity Companies in
accordance with applicable policies and procedures Approval for outside activities may be withdrawn at any time

5. Ethics and Outside Brokerage Accounts. So long as Empioyee is employed by the Fidelity Companies, Empioyee will adhere
to the Code of Ethics for Personal investing and the Statement of Policies and Procedures on insider Trading and all other
policies procedures or guidelines regarding Fidelity’s standards for the proper conduct of business if Empioyee is an employee
of or associated with a registered broker-dealer or registered with the New York Stock Exchange or the Financiai industry
Regu|atory Authority, Empioyee will comply with industry agreements standards and regulations and all special policies
compliance standards and guidelines of the Fidelity Companies applicable to those in regulated businesses Neither Empioyee
nor Empioyee’s spouse will maintain any brokerage account that either Empioyee or Empioyee’s spouse owns or in which either
Empioyee or Empioyee’s spouse has a beneficial interest through any non-Fidelity broker-dealer unless Empioyee receives prior
written approval from the Fidelity Companies in accordance with applicable policies and procedures Approval for an outside
account may be withdrawn at any time.

lof3

Case 8:18-cv-O2246-.]VS-ADS Document 7-5 Fiied 12/19/18 Page 30 of 47 Page iD #:135

6. Non-soiicitation in consideration of the training and/or education and access to Confidentiai information provided by the
Fidelity Companies, and so as to enforce Empioyee’s agreement regarding such Confidentiai information, Empioyee agrees that
during his/her employment and for a period of one year following his/her separation from employment by the Fidelity Companies,
Empioyee will not use any Confidentiai information belonging to the Fidelity Companies to directly or indirectly, on his/her own
behalf or on behalf of anyone else or any company, solicit in any manner or induce or attempt to induce any customer or
prospective customer of the Fidelity Companies to divert or take away all or any portion of his/her/its business from the Fidelity
Companies or otherwise cease the relationship with the Fidelity Companies, During this same period, Empioyee will not directly
or indirectly, on his/her own behalf or on behalf of anyone else or any company, solicit in any manner or induce or attempt to
induce any customer or prospective customer with whom Empioyee had personal contact or about whom Empioyee othenivise
learned during the course cf Empioyee’s employment with the Fidelity Companies Empioyee also will not, directly or indirectly,
on his/her own behalf or on behalf cf anyone or any company, hire, solicit in any manner, or induce or attempt to induce any
employee of any of the Fidelity Companies to leave his/her employment.

7. inventions and Use of Name or Likeness. Empioyee will disclose and Empioyee hereby assigns to Fidelity as Fidelity's
exclusive property ali ideas writings inventions products methods techniques discoveries improvements and technical or
business innovations (the "lnventions") that Empioyee makes or conceives whether or not patentable or copyrightable, either
solely or jointly with others during the period of his/her employmentl All written or computer coded materials manifested in
documents systems design, disks tapes drawings reports specifications data, memoranda, or otherwise (the “il/iateriais")
made or conceived during Empioyee’s employment shall be considered works made for hire, and all right, title, and interest in the
i\/lateriais shall be owned by the Fidelity Companies To the extent that the Materiais may be held not to be works made for hire,
Empioyee hereby assigns the sole rightl title, and interest in the Materiais to the Fidelity Companies in additionl Empioyee will
execute all necessary paperwork and provide all other reasonable assistance requested by any of the Fidelity Companies, either
during his/her employment or thereafter, to enable the Fidelity Companies to obtain, maintain, cr enforce in itself or its nominees
patents copyrights trademarks or other legal protection on the inventions in any and all countries These provisions with respect
to inventions and l\/iaterials apply only to inventions and Materiais which (i) are along the lines of the business or work of any of
the Fidelity Companies (ii) result from or are suggested by any work which Empioyee does for the Fidelity Companies (iii) are
made or conceived using equipment or other materials of the Fidelity Companies or (iv) are made or conceived during regular
hours of work. These provisions do not apply to any invention that qualifies fully under the terms of California Labor Code Section
2870. in addition, Empioyee hereby authorizes the Fidelity Companies to use, publish, and copyright ali or part of his/her name,
voice, picture, portrait, and likeness as the Fidelity Companies may decide in their sole discretion, in all media and types of
advertising for any product or service or for any other lawful purpose, without review by Empioyee.

8. Agreements with Others. Empioyee represents and warrants that his/her employment by the Fidelity Companies will not
require Empioyee to violate any agreement Empioyee may have with any employer or other business and that Empioyee will not
engage in any activities in violation of any such agreement, Without limiting the foregoing, Empioyee will not use or disclose to
the Fidelity Companies any confidential information belonging to others Empioyee further represents and warrants that Empioyee
is not a party to any agreement, and Empioyee owes no duty to anyonel that limits or affects his/her ability to perform his/her
duties for the Fidelity Companies Empioyee has attached to this Agreement a list of ali confidentiality, inventions non-solicitation,
non-compete, or other restrictive agreements to which Empioyee is or has been a party.

9. At Wiii Empioyment. Empioyee’s employment by the Fidelity Companies is at will and may be terminated by Empioyee or by
the Fidelity Companies at any time and for any reason, with or without cause or notice, during or after any applicable initial
evaluation period.

10. i\/lisceiianeous This agreement will continue in full force and effect throughout Empioyee’s tenure with any of the Fidelity
Companies, regardless of any changes in Empioyee’s responsibilities the position Empioyee holds or the particular Fidelity
Company that employs Empioyee. Any agreement contrary to any of the provisions of this agreement or modifying this
agreement in any way must be in writing and must be signed by the President or Human Resources Vice President of the Fidelity
Company for which Empioyee works Empioyee will disclose the existence and terms cf this Agreement to any future employer of
Empioyee. Empioyee’s obligations under this Agreement shall survive the termination of Empioyee’s employment with the Fidelity
Companies As to the provisions pertaining to Confidentiai information, Empioyee’s obligations shall continue until such time as
the Confidentiai information becomes known to the general public through no action on Empioyee’s part. Any violation of this
Agreement will cause irreparable damage to the Fidelity Companies or any of them. Therefore, the Fidelity Companies or any of
them shall have the right to seek specific enforcement of this Agreement through equitable and injunctive relief, in addition to any
other remedies available This agreement will be forthe benefit of the Fidelity Companies its successors and its assigns The
terms of this Agreement and any dispute out of it shall be governed by, and construed in accordance with, the laws of the state in
which Empioyee currently is or, once Empioyee is no longer employed, was last, employed by Fidelity, without giving effect to
such state's conflict of law principles This Agreement is signed under seal.

This agreement contains important information regarding the terms of Empioyee’s employment with the Fidelity
Companies Empioyee and the Fidelity Companies hereby agree to adhere to it.

20f3

Case 8:18-cv-O2246-.]VS-ADS Document 7-5 Fiied 12/19/18 Page 31 of 47 Page iD #:136

ss eSign Date

Candidate eSignature 09/25/2015, 7115127 Pi\/i GMT

******

James iP Address

BU" 50.183.46.50

//&;A_/W

SVP, Head of Taient Acquisition

Updated 07/2014 Fidelity Highly Confidentiai information

3of3

Case 8:18-cv-O2246-.]VS-ADS Document 7-5 Fiied 12/19/18 Page 32 of 47 Page iD #:137

EXH|B|T H

Case 8:18-cv-O2246-.]VS-ADS Document 7-5 Fiied 12/19/18 Page 33 of 47 Page iD #:138

i\/landatory fields are marked with a red indicator.
Empioyee Ag reement

 

JameS BLlfi (“Employee”) wishes to be employed by Fi\/iR LLC and/or any entity that is directly or indirectly,

wholly or in part, owned or controlled by or under common control with Fi\/lR LLC (the “Fideiity Companies"). As a condition of
employment, Empioyee and the Fidelity Companies agree to abide by this Agreement This Agreement describes certain aspects
of Empioyee’s employment, protects Confidentiai information and goodwill of the Fidelity Companies, and assists the Fidelity
Companies in complying with their legal, regulatory, and other obligations

i. Confidentiai information To assist Empioyee in the performance of his/her duties the Fidelity Companies agree to provide to
Empioyee training and/or education regarding the Fidelity Companies` business methods and agree to provide to Empioyee
access to certain Confidentiai information belonging to the Fidelity Companies, Confidentiai information consists of all information
pertaining to the business of any of the Fidelity Companies that is not generally known to the public at the time made known to
Empioyee. it includes but is not limited to trade secrets secret, confidential, and proprietary information; information protected by
the attorney-client privilege; marketing, financial, research, trading, portfolio, and sales information; computer passwords and
program designs proprietary computer software designs and hardware configurations proprietary technology; new product and
service ideas business pricing, and marketing plans customer, prospect, vendor, and personnel lists financial and other
personal information regarding customers and employees confidential information about other companies and their products and
information expressly designated as “Fidelity Highly Confidentia|,” "Fidelity Confidentiai," or “Fideiity lnternai.” All Confidentiai
information is imparted to Empioyee in a relationship of confidence As a condition and in consideration of the Fidelity Companies’
agreement to provide Empioyee with training and/or education and Confidentiai information, Empioyee agrees that during his/her
employment and thereafter, Empioyee will not copy, reproduce, use, disciose, or discuss in any manner, in whole or in part, any
Confidentiai information unless (i) necessary for Empioyee to carry out his/herjob; (2) necessary for employees or other agents
of the Fidelity Companies to carry out their duties and responsibilities; or (3) authorized in writing by the Fidelity Companies,
Empioyee also will not retain any copies notes or excerpts of Confidentiai information upon termination of his/her employment,
Empioyee will promptly notify the Fidelity Companies of any inadvertent, unauthorized, or negligent copying, reproduction, use,
disciosure, or discussion of Confidentiai information Empioyee will not open, read, or in any way access Confidentiai information
without authorization The foregoing requirements are subject to the limitations set forth in paragraph 10, beiow.

2. Systems Access. in order to carry out his/her responsibilities Empioyee may be given access to various computer systems and
passwords user identifications or other authenticating information (“password(s)"). Empioyee will not disclose his/her
password(s) to anyone except in accordance with Fidelity poiicy. While incidental personal use of systems may occur, this is not
the purpose of providing access rather, ali systems generally are to be used for legitimate Fidelity business purposes only, and ali
items created, accessed, or stored will be treated as Fidelity property for all purposes including but not limited to monitoring,
access recording, review, and disclosure by Fidelity. Empioyee will adhere to all software licensing or other agreements
applicable to systems and to Fidelity’s expectations and policies regarding systems usage Empioyee’s authorization to access
Fidelity systems shall expire when Empioyee leaves Fidelity’s employ.

3. Company Property. Upon termination of Empioyee’s employment, in the event Empioyee’s employment no longer requires
access to Confidentiai information, or at any earlier time as requested by the Fidelity Companies Empioyee will return all
company property, including but not limited to his/her identification badge, company credit cards company-owned equipment
(such as cellular telephones beepers, and iaptop computers), and ali documents and materials received from or created for or by
any of the Fidelity Companies, including but not limited to Confidentiai information

4. Outside Business Activities. So long as Empioyee is employed by the Fidelity Companies, Empioyee will not engage in any
other employment or business activities unless Empioyee receives prior written approval from the Fidelity Companies in
accordance with applicable policies and procedures Approval for outside activities may be withdrawn at any time.

5. Ethics and Outside Brokerage Accounts. So long as Empioyee is employed by the Fidelity Companies, Empioyee will adhere to
the Code of Ethics for Personal investing and the Statement of Policies and Procedures on insider Trading and ali other policies
procedures or guidelines regarding Fidelity’s standards for the proper conduct of business if Empioyee is an employee of or
associated with a registered broker-dealer or registered with the New York Stock Exchange or the Financiai industry Regu|atory
Authorityl Empioyee will comply with industry agreements standards and regulations and all special policies compliance
standards and guidelines of the Fidelity Companies applicable to those in regulated businesses Neither Empioyee nor
Empioyee’s spouse will maintain any brokerage account that either Empioyee or Empioyee’s spouse owns or in which either
Empioyee or Empioyee’s spouse has a beneficial interest through any non-Fidelity broker-dealer unless Empioyee receives prior
written approval from the Fidelity Companies in accordance with applicable policies and procedures Approval for an outside
account may be withdrawn at any time.

10f3

 

Case 8:18-cv-02246-.]VS-ADS Document 7-5 Fiied 12/19/18 Page 34 of 47 Page lD #:139

6. Non-solicitation. in consideration of the training and/or education and access to Confidentiai information provided by the Fidelity
Companies, and so as to enforce Empioyee’s agreement regarding such Confidentiai information, Empioyee agrees that during
his/her employment and for a period of one year following his/her separation from employment by the Fidelity Companies,
Empioyee will not use any Confidentiai information belonging to the Fidelity Companies to directly or indirectly, on his/her own
behalf or on behalf of anyone else or any company, solicit in any manner or induce or attempt to induce any customer or
prospective customer of the Fidelity Companies to divert or take away ali or any portion of his/her/its business from the Fidelity
Companies or otherwise cease the relationship with the Fidelity Companies During this same period, Empioyee will not directly or
indirectly, on his/her own behalf or on behalf of anyone else or any company, solicit in any manner or induce or attempt to induce
any customer or prospective customer with whom Empioyee had personal contact or about whom Empioyee otherwise learned
during the course of Empioyee’s employment with the Fidelity Companies Empioyee also will not, directly or indirectly, on his/her
own behalf or on behalf of anyone or any company, hire, solicit in any manner, or induce or attempt to induce any employee of
any of the Fidelity Companies to leave his/her employment

7. inventions and Use of Name or Likeness. Empioyee will disclose and Empioyee hereby assigns to Fidelity as Fidelity's exclusive
property ali ideas writings inventions products methods techniques discoveries improvements and technical or business
innovations (the “lnventions”) that Empioyee makes or conceives whether or not patentable or copyrightable, either solely or
jointly with others during the period of his/her employment. All written or computer coded materials manifested in documents
systems design, disks tapes drawings reports specifications data, memoranda, or otherwise (the “i\/laterials”) made or
conceived during Empioyee’s employment shall be considered works made for hire, and ali right, title, and interest in the Materiais
shall be owned by the Fidelity Companies, To the extent that the i\/iaterials may be held not to be works made for hire, Empioyee
hereby assigns the sole right, titlel and interest in the Materials to the Fidelity Companies in addition, Empioyee will execute ali
necessary paperwork and provide all other reasonable assistance requested by any of the Fidelity Companies, either during his/
her employment or thereafter, to enable the Fidelity Companies to obtain, maintain, or enforce in itself or its nominees patents
copyrights trademarks or other legal protection on the inventions in any and ali countries These provisions with respect to
inventions and Materiais apply only to inventions and Materials which (i) are along the lines of the business or work of any of the
Fidelity Companies (ii) result from or are suggested by any work which Empioyee does for the Fidelity Companies (iii) are made
or conceived using equipment or other materials of the Fidelity Companies or (iv) are made or conceived during regular hours of
work. These provisions do not apply to any invention that qualifies fully under the terms of California Labor Code Section 2870. in
addition, Empioyee hereby authorizes the Fidelity Companies to use, publish, and copyright ali or part of his/her name, voice,
picture, portrait, and likeness as the Fidelity Companies may decide in their sole discretion, in all media and types of advertising
for any product or service or for any other lawful purpose, without review by Empioyee.

8. Agreements with Others. Empioyee represents and warrants that his/her employment by the Fidelity Companies will not require
Empioyee to violate any agreement Empioyee may have with any employer or other business and that Empioyee will not engage
in any activities in violation of any such agreement, Without limiting the foregoing, Empioyee will not use or disclose to the Fidelity
Companies any confidential information belonging to others Empioyee further represents and warrants that Empioyee is not a
party to any agreement, and Empioyee owes no duty to anyone, that limits or affects his/her ability to perform his/her duties for the
Fidelity Companies Empioyee has attached to this Agreement a list of all confidentiality, inventions non-solicitation non-
compete, or other restrictive agreements to which Empioyee is or has been a party.

9. At Wiii Empioyment. Empioyee’s employment by the Fidelity Companies is at will and may be terminated by Empioyee or by the
Fidelity Companies at any time and for any reason, with orwithout cause or notice, during or after any applicable initial evaluation
period.

10. Communication with Government Entities: Nothing in this Agreement shall prohibit or restrict you from (A) communicating
directly with, cooperating with, providing or causing to be provided information to, or otherwise assisting in an investigation by the
Securities and Exchange Commission, FiNRA, the Equai Empioyment Opportunity Commission, the Department of Justice, or any
other government or regulatory agency, entity, or official or self-regulatory organization (coilectiveiy, “Government Authority”)
regarding a possible violation of any law, rule, or regulation; or (B) responding to any inquiry or legal process directed to you
individually (and not directed to the Company and/or its subsidiaries) from any such Government Authority, including an inquiry
about the existence of this Agreement or its underlying facts or circumstances Nor does this Agreement require you to obtain
prior authorization from the Company before engaging in any conduct described in this paragraph, or to notify the Company that
you have engaged in any such conductl However, in connection with any such activity, you acknowledge that you will take
reasonable precautions to ensure that confidential information disclosed to any Government Authority is not made generally
available to the public, including by informing the recipient of the confidential nature of the same.

20f3

Case 8:18-cv-02246-.]VS-ADS Document 7-5 Fiied 12/19/18 Page 35 of 47 Page lD #:140

11. Misceiianeous. This agreement will continue in full force and effect throughout Empioyee’s tenure with any of the Fidelity
Companies, regardless of any changes in Empioyee`s responsibilities the position Empioyee holds or the particular Fidelity
Company that employs Empioyee. Any agreement contrary to any of the provisions of this agreement or modifying this agreement
in any way must be in writing and must be signed by the President or Human Resources Vice President of the Fidelity Company for
which Empioyee works Empioyee will disclose the existence and terms of this Agreement to any future employer of Empioyee.
Empioyee’s obligations under this Agreement shall survive the termination of Empioyee’s employment with the Fidelity Companies,
As to the provisions pertaining to Confidentiai information, Empioyee’s obligations shall continue until such time as the Confidentiai
information becomes known to the general public through no action on Empioyee’s part. Any violation of this Agreement will cause
irreparable damage to the Fidelity Companies or any of them. Therefore, the Fidelity Companies or any of them shall have the right
to seek specific enforcement of this Agreement through equitable and injunctive relief, in addition to any other remedies available
This agreement will be for the benefit of the Fidelity Companies, its successors and its assigns The terms of this Agreement and
any dispute out of it shall be governed by, and construed in accordance with, the laws of the state in which Empioyee currently is or,
once Empioyee is no longer empioyed, was last, employed by Fidelity, without giving effect to such state's conflict of law principles
This Agreement is signed under seal.

This agreement contains important information regarding the terms of Empioyee’s employment with the Fidelity
Companies, Empioyee and the Fidelity Companies hereby agree to adhere to it.

;fl:
Candidate eSignature

~k*-k***

eSign Date
07/27/2016, 4:17:07 Pl\/i Gl\/iT

James
Buri lP Address

//;&@LQQ

Tara N. Amaral

SVP, Head of Taient Acquisition

Updated 07/2016 Fidelity Highly Confidentiai information

3of3

Case 8:18-cv-02246-.]VS-ADS Document 7-5 Fiied 12/19/18 Page 36 of 47 Page lD #:141

EXH|B|T|

Case 8:18-cv-02246-.]VS-ADS Document 7-5 Fiied 12/19/18 Page 37 of 47 Page lD #:142

\X/ealth M'ana`gemenc

282()2 Cahot Road, Suitc§(i(l
Laguna Niguel, (IA 92677
tel 949 365 1775

EIX 949 365 5398

toll free 800 965 2576

i\/iorgan Stanley

Decernber 5, 2018

 

    

Dear 4

*9

I am extremely pleased to announce that I have joined Morgan Stanley, one of the leaders in the
financial services industry. Atter careful consideration I have concluded that I can most effectively
assist you in meeting your investment goals and objectives through Morgan Stanley.

Morgan Stanley is committed to providing investors with the finest financial advice, products and
services Working together we will be able to draw upon the tirm’s vast network of knowledgeable
professionals to help us map out your individual investment strategy. As a Morgan Stanley client
you Will benefit from the resources and Support of a global financial Services ,i`irm.

My new office is located at 28202 Cabot Rd, Suite 500, Laguna Niguel, CA 92677
I can be reached at (949) 365-5307 or toll free at (800) 965-2576.
As always I appreciate the confidence you have placed in me and look forward to furthering our

successful relationship

Sincerely,

~James Buri
Vice President
Financial Advisor

Morgan Staniey Smith Barney LLC. Member SIPC.

CRC 2337905 12_/18

i\`lnrgtin ?~`!;znit'y §;nitii ii;irtzt\j, ii (,§, ?\iczi:iwr Sli'i.,f~

Case 8:18-CV-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 38 of 47 Page |D #:143

EXH|B|TJ

Case 8:18-CV-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 39 of 47 Page |D #:144

Faro, Meredith

 

From:

Sent: Thursday, December 13, 2018 9:52 P|\/|
To: Jil\/|BUR|.TEA|\/l

Cc: prnonsecureinboundpi@fmr.com
Subject: contact from Jim Buri

<|\/lessageiD> 00058aE14WOYG6SY </l\/|essage|D> <|ncident|D> 00058aE14WOYGGSX </lncident|D> <Secured> No
</Secured> <Customer Emai| Address> Wi|liam@sietsema.com </Customer Emai| Address> <Customer|D>
OOO3KaB|\/|5YPOETGD </Customer|D> <Customer Name> Wiiliam Sietsema </Customer Name> <ServiceRequesttD>
</ServiceRequest|D> <AIE> 0 </A|E> <|\/|ai|_type_Desc> Agent Rep|y </|V|ai|_type_Desc> <Last*Rep|y_|\/|aiibox>
</Last__Repiy_i\/iai|box> <Root_Department_CD> </Root_Department_CD> <Account_Number> </Account_Number>

This email is from an external source - exercise caution regarding links and attachments
Hi, ithought you might like to know that lim Buri has mailed and phoned me from his new position at i\/lorgan Stan|ey.
He must have taken his Fidelity client list/contact information When he ieft.

Best Wishes,

 

Case 8:18-CV-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 40 of 47 Page |D #:145

EXH|B|T K

Case 8:18-CV-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 41 of 47 Page |D #:146

I_- l- ~ Salesforce - Unlilnited Edition

saies rce.~ccmt

Page l of51

v Ciose Window
~ Erig$ Ig§s Page
- §xgand All | Co|iagse All

 

Contact information

Best Time to
Contact

Primary Fhone
Secondary Phone

Mailing Address

Primary Emaii

Frequency of
Communication

Communication
Preference

Customer |nformation

Record Type

Name

Preferred Name .

Phonetic

Gender
Date of Birth

Age

NF’S Score Detai|s

Customer

9-Promoter

 

Executive Services information

Executive Services
Empioyer

Executive Services
Start Date

Last Associate
Contact

Days Since Last
Appointment

Days Unti| Next
Activity

Last Account Team
Contact

Days Since Last
Account Team
Contact

Account Owner

Executive Benefits
Support Contact

Stock P|an
Execunve
Services Support

Ownership Start
Date

12/14/2018 2255 PM

18

-18

12/10/2018 9:03 PM

BUR|, JAMES (Financlal Consu|tant)

2115/2018 9220 PM

Servlce Modei PCG
Tier TierA

Head of
Household

12-4-2-2
Participant

Housenoid

NPS Score Date

Executive Serviees
E|igibiiity

Executive Servicee
Support Type

08/21/2018

https://ftdelity.rny.salesforce.com/OO l OaOOOG lA4le/p?retURL=/OO lOaOOOO lA41dZAAR... 12/17/2018

Case 8:18-CV-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 42 of 47 Page |D #:147

L- ~ Saiesforce - Unlimited Edition

Empioyment Status

Work Foreign
Address indicator

Empioyment information

Occupation

Portfoiio information

Page 2 0f51

Executive Services
Levei

 

Pi indicator f
Wi indicator f

Reiationship Type investment Advisor

Premium Services
indicator

System information

Pi Portfoiio Value

7/16/2018 12200 AM

Wl Portfoiio Vaiue

Ciient Advlce
Enrolimeni Date

Created By Migration user, 3/25/2017 5:52 AM Last Modified By sTEVEN RAY, 12/14/2018 2:55 PM
Account Team
BiLL CARTER BiLL HORMAN

 

Team Roie Regionai Pianning Consuitant

GERARD KiNZEL
Team Roie Branch office Manager

KELL| MARTiN
Team Roie Relationship Manager

NiiTCH HA`iTON
Team Roie Relationship Manager

STEPHEN JENNiNGS
Team Roie Branch Office Manager

Team Roie Managed Account Rep

JEANNA PEiRANO
Team Roie Reiationship Manager

KlMBERLY HAGGARD
Team Roie Reiationship Manager

ROBERT KOCH
Team Roie Branch Office Manager

 

c

 

littps://t`ldelity.my.saiesforce.com/OOl0300001A41dZ/p?retURL=/0010a00001A4leAAR... 12/l7/2018

Case 8:18-Cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 43 of 47 Page |D #:148
I_- ~ Salesforce ~ Unlimited Edition Page 6 of 5l

 

 

spoke wl L-, potential wAs?
Last Moditied Date/T ime 12/5/2018 3:21 PM
Task/Event Record Type Pl Activity
Type Phone Cali Out
Assigned To GERARD KiNZEL
Due Date‘ 12/5/2018 3:21 PM
Spoke wl , in W. Virginia today. He confirmed that he received a call from Jim after
Comments his move to organ Staniey and he was invited to continue working wl Jim going
forward. l suggested that he also meet with FC Ryan Gregory. He travels blt HB and lrv
Status Completed

Spoke wl |*, in W. Virginia today. He confirmed that he received a call from Jim after
his move to organ Staniey and he was invited to continue working wl Jim going
forward. | suggested that he also meet with FC Ryan Gregory. He travels blt HB and

Notes irvine frequently, said NB location is convenient. He is not happy with his PAS account,
may be a better fit for WAS. He is also considering moving accounts to Schwab due to
FAS performance. Said he is unlikely to follow Jim. He would like to hear from Ryan on
Monday.

___=""

https://fidelity.my.salesforce.com/OOIOa()OO()1A4le/p?retURL=/00lOaOOOOlA4leAAR... 12/17/2018

 

Case 8:18-Cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 44 of 47 Page |D #:149

W- - ~ Salesforce - Unlimited Edition

sales rceicca:;n.4

Page l of 9

' _C.lQ.S¢.;.V_\./.l£ii<!!

' ErintThis Page
~ x andAll|Coi seAl

 

Contact information

Best Time to
Contact

Primary Phone

Secondary Phone

Mailing Address

Primary Email

Frequency of
Communication

Communication
Preference

Evenlng

Customer information

Record Type

Name

Preferred Name

Phonetic

Gender
Date of Birth

Age

NPS Score Detalls

Customer

9-Promoter

 

Executive Services information

Executive Services
Empioyer

Last Associate 12/14l2018 7220 PM
Contact

Days Since Last 535
Appointment

Days Until Next -14
Activity

Last Account Team 6/30/2017 2200 AM
Contact

Days Since Last 535
Account Team
Contact

Account Owner BURl, JAMES (Financial Consultant)

Executive
Benefits Support
Contact

Stock Pian
Executive
Services Support

OWnershlp Start 7/27/2016 2100 AM

Date
Service Model PCG iii F|
Tier Tier B
Head of "/
Household `
12-4~2-2 \/
Participant

ue-

11/01/2018

liousehold

NPS Score Date

Executive Services
Eiigibiiity

llttps://tidelity.my.salesforce.com/OOlOaOOOOlASBS4/p?1'etURL=/0010a00001A5B84AA... 12/17/2018

Case 8:18-Cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 45 of 47 Page |D #:150

 

'\li/- S- ~ Salesforce - Uniimited Edition Page 2 of 9
Executive Services Executive Services
Start Date Support Type
Empioyment Status Executive Services
Levei
Work Foreign
Address indicator
Empioyment information
Occupation
Portfolio information
Pl indicator `/ Pl Porrfo\io value -
Wl indicator ./ W| Portfolio Va|ue $_
Relati°n$hip Type Customer Re|ationship Detai| Client Advi€e Customer Reiationship Detail
Unavailable Enr°llmenf Di'te Unavailabie

Premium Services
indicator

System information
Created By Migration User. 3/25/2017 5:56 AM

Account Team
MITCH HATTON

 

Team Roie Reiationship Manager

   

Activity History
Client provided letter from Jim
Last Moditied Date/T ime 12114!2018 7:20 FM
Task/Event Record Type Pi Activity
Type Phone Call Out
Assigned To GERARD KiNZEL
Due Date’ 12l14l2018 7:20 PM

h

Last Modified By

GERARD KiNZEL, 12/14/2018 7120
PM

 

https://fidelity.rny.salesforce.com/OO l OaOOOOlA5B84/p?retURL=/00 l OaOOOOlA5B84AA. .. lZ/l7/2018

Case 8:18-Cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 46 of 47 Page lD #:151

W- S- ~ Saiesforce ~ Unlirnited Edition

Comments_
g former FC. l apologized for the poor experience and awarded him 100 free trades for 2

Status 1

Notes

Emails Exch

Last Modified Date/Time
Task/Event Record Type§

Type
Assigned To

Due Date*~

Commentsy

Status

Notes

Emails Exch

Last Modified Date/T ime

Task/Event Record Type

Type

Assigned To
Due Date*

Comments

Notes

Page 3 of 9

C|ient received a letter and phone call from Jim, concerned about having Pi| stolen by

years in trust account. The trust is eligible to receive them. l also asked him to
Comp|eted
C|ient received a letter and phone call from Jim, concerned about having P|| stolen by

` former FC. l apologized for the poor experience and awarded him 100 free trades for 2
, years in trust account. The trust is eligible to receive them. | also asked him to email the
' letter to us and he obliged. We will reassign to new FC soon.

12/14/2018 5:32 PM

Pi Activity

Substantial 2-way Email
STEVEN RAY
12/14/2018 5:32 PM

Hi q,

This is Steve Ray. Gerard asked that l extend his thanks for sending this over. |'ve
forwarded him the letter - we appreciate all your help. He also asked that l let you know
that he is entering your free trades now.

Have a great weekend,

On 1
Comp|eted

'HiEI,

§ This is Steve Ray. Gerard asked that l extend his thanks for sending this over. i've
: forwarded him the letter - we appreciate all your help. He also asked that l let you know
~ that he is entering your free trades now.

,` Have a great weekend,

on 12/14/2018 1:56 PM, q -wrote:

As requested.

Thanks for the call.

' Best wishes,

12/13/2018 9:38 PM

Pl Activity

Substantial 2-way Email
STEVEN RAY
12/13/2018 9:38 PM
Good evening q,

You may have already received a voice message from me tonight, but i wanted to follow-
up via email as well. My name is Steve Ray, Relationship Manager in our Newport Beach
office.

, Thank you so much for taking the time to notify us tha
Status

Compieted
Good evening q,

You may have already received a voice message from me tonight, but l wanted to follow-

https://iidelity.my.salesforce.com/OOlOaOO()OlASBS4/p?retURL=/()O10a00001A5B84AA... 12/17/2018

Case 8:18-Cv-02246-.]VS-ADS Document 7-5 Filed 12/19/18 Page 47 of 47 Page lD #:152

SCR VM

Last Modified Date/Time

Task/Event Record Type

Type
Asslgned To~,

Due Date*
Comments
Status

Notes

 

~ Salesforce - Unlimited Edition Page 4 of 9

up via email as weil. My name is Steve Ray, Relationship Manager in our Newport Beach
office.

_Thank you so much for taking the time to notify us that Jim has contacted you. The
, purpose for my call was to offer my apologies for any inconvenience it's caused, and
~ assure you that we are working to introduce Jim's former clients to a new Financial

Consultant.

in the interim, l want to ensure a seamless transition for all affected - if you have any

o needs, please don't hesitate to reach me directly and l am happy to assist. My direct

number is (949) 629-9950 x75621, and | can still also be reached via this email address.

' Have a great evening, q - thank you again for reaching outi

Best,

~ Steven Ray

on 12/13/2018 4:59 PM, * wrote:
' Hi, l thought you might like o now a Jim Buri has mailed and phoned me from his

new position at Morgan Stan|ey.

' He must have taken his Fidelity client list/contact information when he left.

Best wishes,

12I13l2018 9:37 PM

Pl Activity

Attempt: Left Message
STEVEN RAY
12/13/2018 9:37 PM

LVM to thank him for letting us know he's been contacted by Jim / apologies for any
inconvenience

Comp|eted

LVM to thank him for letting us know he's been contacted by Jim l apologies for any
inconvenience

 

 

https://iidelity.my.salesforce.com/O() l OaOO()() l A5B84/p?retURL=/OO l Oa()OOO l A5B84AA... 12/17/2018

